
	
		II
		110th CONGRESS
		1st Session
		S. 2139
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Ms. Klobuchar (for
			 herself and Mr. Coleman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, provide
		  educational assistance under the Montgomery GI Bill for members of the National
		  Guard and Reserve who serve extended period of continuous active duty that
		  include a prolonged period of service in certain theaters of operation, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Reserve Educational
			 Benefits Fairness Act of 2007.
		2.Educational assistance
			 under the Montgomery GI Bill for members of the National Guard and Reserve who
			 serve extended period of continuous active duty that include a prolonged period
			 of service in certain theaters of operation
			(a)Basic
			 educational assistance for certain members of the National Guard and
			 Reserve
				(1)In
			 generalChapter 30 of title 38, United States Code, is amended by
			 inserting after section 3012 the following new section:
					
						3012A.Basic
				educational assistance entitlement for members of the National Guard and
				Reserve for extended service on active duty that includes prolonged service in
				certain theaters of operation
							(a)An
				individual—
								(1)who as a Reserve
				(including as a member of the National Guard)—
									(A)on or after
				September 11, 2001, serves a period of active duty of at least 20 months of
				continuous active duty in the Armed Forces; and
									(B)during the period
				of active duty service described in subparagraph (A), serves a period of not
				less than 12 months in a theater of operations designated by the Secretary of
				Defense for purposes of this section;
									(2)who completes the
				requirements of a secondary school diploma (or equivalency certificate), or
				successfully completes (or otherwise receives academic credit for) the
				equivalent of 12 semester hours in a program of education leading to a standard
				college degree, before applying for benefits under this section; and
								(3)who, after
				completion of the service described in paragraph (1)—
									(A)is discharged
				from service with an honorable discharge, is placed on the retired list, or is
				transferred to the Standby Reserve after service as a Reserve (including
				service as a member of the National Guard) characterized by the Secretary
				concerned as honorable; or
									(B)continues service
				as a Reserve (including as a member of the National Guard);
									is
				entitled to basic educational assistance under this chapter.(b)(1)An individual described
				by paragraph (1) of subsection (a) who seeks entitlement under this section to
				basic educational assistance under this chapter shall notify the Secretary of
				an election of entitlement to assistance under this chapter in such form and
				manner as the Secretary and the Secretary of Defense shall jointly prescribe
				for purposes of this section.
								(2)A notice of election under paragraph
				(1) shall be made at such time or times as the Secretary and the Secretary of
				Defense shall jointly prescribe for purposes of this section.
								(3)Notwithstanding a notice of election
				under paragraph (1), an individual covered by that paragraph is not entitled to
				basic educational assistance under this chapter unless and until the individual
				satisfies the requirements of paragraphs (2) and (3) of subsection (a).
								(c)(1)(A)In the case of an
				individual making a notice of election under subsection (b) who is on active
				duty in the Armed Forces at the time of such notice, the basic pay of such
				individual shall be reduced by $100 for each month following the month of the
				notice during which the individual remains on active duty in the Armed Forces
				until the number of months of such reduction equals 12 months.
									(B)If an individual covered by this
				paragraph ceases to be on active duty in the Armed Forces before the number of
				months of reduction in basic pay under subparagraph (A) equals 12 months, the
				Secretary of Defense shall collect from the individual, before the individual
				commences receipt of basic educational assistance under this chapter, an amount
				equal to—
										(i)$1,200; minus
										(ii)the aggregate amount of the reduction
				in basic pay of the individual under subparagraph (A).
										(2)In the case of an individual making a
				notice of election under subsection (b) who is not on active duty in the Armed
				Forces at the time of such notice, the Secretary of Defense shall collect from
				the individual, before the individual commences receipt of basic educational
				assistance under this chapter, an amount equal to $1,200. The Secretary of
				Defense may collect any portion of such amount through reductions in basic pay
				in accordance with paragraph (1)(A) if the individual returns to active duty in
				the Armed Forces after making the notice of election but before the collection
				of such amount by the Secretary of Defense.
								(3)(A)Any amount by which the
				basic pay of an individual is reduced under this subsection shall revert to the
				Treasury and shall not, for purposes of any Federal law, be considered to have
				been received by or to be within the control of the individual.
									(B)Any amount collected by the Secretary
				of Defense under this subsection shall be deposited into the Treasury as
				miscellaneous
				receipts.
									.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by inserting after the item relating to section 3012 the
			 following new item:
					
						
							3012A. Basic educational assistance
				entitlement for members of the National Guard and Reserve for extended service
				on active duty that includes prolonged service in certain theaters of
				operation.
						
						.
				(b)Duration of
			 basic educational assistanceSection 3013 of such title is
			 amended—
				(1)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively; and
				(2)by inserting
			 after subsection (d) the following new subsection (e):
					
						(e)Subject to
				section 3695 of this title, each individual entitled to basic educational
				assistance under section 3012A of this title is entitled to 36 months of
				educational assistance benefits under this chapter (or the equivalent thereof
				in part-time educational
				assistance.
						.
				(c)Amount of
			 assistance
				(1)In
			 generalSection 3015 of such title is amended by adding at the
			 end the following new subsection:
					
						(i)The amount of
				basic educational allowance payable under this chapter to an individual
				entitled to an educational assistance allowance under section 3012A of this
				title is the amount determined under subsection
				(a).
						.
				(2)Conforming
			 amendmentSection 3014(b)(2)(C) of such title is amended by
			 striking or (e)(1) and inserting (e)(1), or
			 (i)(1).
				
